Citation Nr: 1534403	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, prior to September 20, 2010, and in excess of 20 percent thereafter, for lumbar disc disease with herniation at L5-S1.

2.  Entitlement to a separate rating for a neurological abnormality, secondary to lumbar disc disease with herniation at L5-S1. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1984 to July 1987, and from January 2003 to November 2003.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a separate rating for a neurological abnormality, secondary to lumbar disc disease with herniation at L5-S1, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's lumbar disc disease with herniation has been manifested by pain, fatigue, spasms, and limitation of forward flexion of the thoracolumbar spine to 45 degrees. 

CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no higher, for lumbar disc disease with herniation, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In June 2007, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for a claim to reopen a service connection claim for lumbar disc disease.  Service connection was subsequently granted for lumbar disc disease with herniation, and the Veteran appealed the assigned 10 percent rating, effective May 21, 2007.  In a subsequent December 2010 rating, the RO increased the rating to 20 percent, effective September 20, 2010.  The Veteran expressed continued dissatisfaction with this rating.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  The Veteran alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, VA obtained the Veteran's VA treatment records.  The Veteran was also afforded a VA examination in June 2010, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The examiner noted the Veteran's statements and gave an assessment of the current severity of the Veteran's disability.  Therefore, the Board finds that the examination is adequate for rating purposes.  

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991). 



III. Increased Initial Rating for Lumbar Disc Disease

DCs 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 20 percent disability is warranted upon evidence of forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of thoracolumbar motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless ankylosis is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes: a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

An August 2004 Internal Medicine Note indicates that the Veteran complained of chronic back pain and was diagnosed with recurring sciatica.  He reported difficulty sitting for prolonged periods of time and difficulty with range of motion while bending.  He denied bowel or bladder symptoms, lower extremity weakness or acute injury. 

An August 2004 emergency room department note indicates that the Veteran reported increasing back pain which radiated down his left leg.  The emergency room physician indicated that no acute neurological abnormalities were identified.  The Veteran was diagnosed with degenerative disc disease.  He was treated with Vicodin and Flexeril. 

In October 2004, the Veteran underwent an MRI of his lumbar spine due to complaints of lumbar pain with radicular symptoms.  The MRI revealed a central disc herniation of the L5-L1 level with no impingement of the neural foramen or lateral recess.  A possible central S1 nerve root impingement was noted.  

A June 2007 VA treatment note indicates that the Veteran complained of back pain which radiated to his right leg. 

The Veteran was afforded a VA examination in June 2010 where the Veteran reported significant pain when standing or sitting for extended periods of time or when lifting heavy things.  He reported that his flare-ups last for days at a time on a weekly basis.  He denied any doctor prescribed bedrest or any radiating pain.  He reported that he takes breaks at work to help alleviate his symptoms.  

On examination, the examiner noted that the Veteran had normal gait and could squat halfway.  He noted the Veteran's bilateral hallux rigidus contributed to some of the Veteran's physical limitations.  The Veteran's lumbar spine showed normal lumbar curve; minimal muscle spasms and no guarding.  There was significant tenderness to palpation.  The Veteran's range of motion was 90 degrees for flexion; 20 to 25 degrees extension, with pain; and 45 to 50 degrees lateral flexion bilaterally.  There were no decreases in the range of motion due to pain, fatigue, weakness, or lack of endurance after repetitive testing.  Neurotension signs were negative bilaterally and there were no gross sensory deficits present.  Deep tendon reflexes were within normal limits in both lower extremities.  There was no evidence of bowel or bladder problems.  A May 2010 x-ray revealed degenerative disc disease with moderate narrowing of the L4-L5 and L5-S1 disc spaces and mild narrowing of the L3-L4.  

At a September 2010 physical medicine rehabilitation consultation, the Veteran reported chronic back pain.  He described the pain as constant in the low back region and ranged from a 5 to a 10 on a scale of 1 to 10.  He described pain which went down to his back to his right buttock and back of right thigh.  The Veteran indicated that the pain was worse with prolonged standing and sitting.  He reported using ibuprofen to treat the pain.  

On examination, the specialist noted that the Veteran's gait and spinal alignment were normal.  There was no tenderness to the spinous processes, facets, glut medius, and greater trochs.  Range of motion of the lumbar flexion was limited to 45 degrees before the Veteran reported that his muscles "tense up."  Lateral bending was 20 degrees bilaterally and lateral rotation was 20 degrees bilaterally.  Extension was at least 10 degrees.  

At the May 2015 travel Board hearing, the Veteran testified that he experiences pain in his back on a daily basis.  He testified that his right leg goes numb when standing for extended periods of time.  He stated that his sciatic nerve causes his whole left leg to go numb.  He also stated that he experienced muscle spasms/contractions in his back.  He stated that he manages his pain with ibuprofen and has had to go to the emergency room a couple of times.  He denied any incapacitating episodes.  He testified that he uses an exercise bike in attempt to help his muscles.  

Based on the foregoing, the Board finds that the objective medical evidence and the lay statements of record regarding the Veteran's symptomatology warrant the assignment of a 20 percent disability rating for the entire appellate time period.  In that regard, the Board acknowledges that the 20 percent rating assigned from September 20, 2010 in the December 2010 rating decision was based on the findings during the September 2010 orthopedic surgery consultation that the Veteran's forward flexion was limited to 45 degrees, with pain onset at that point.  Prior to that date, the June 2010 VA examination report showed forward flexion to 90 degrees, which is normal.  However, the Board questions the validity of the June 2010 VA examination report which shows normal range of motion.  This examination occurred only 3 months prior to the Veteran's September 2010 VA orthopedic consultation which showed a reduction of range of motion of more than 40 degrees.  This significant reduction in range of motion appears unlikely and therefore the Board finds the September 2010 consultation notes more probative, which reflect the Veteran's limitation of motion of 45 degrees for forward flexion of the thoracolumbar spine.  The Board finds that this likely more accurately reflects the Veteran's symptomology during the entire period on appeal.  In light of the foregoing and affording the Veteran the benefit of the doubt, the Board concludes that a 20 percent disability rating under DC 5242 is warranted for the entire appellate time period.

The Board finds, however, that a rating greater than 20 percent is not warranted.  In that regard, the medical evidence does not show that the Veteran's forward flexion of the thoracolumbar spine is less than 30 degrees, or that there is ankylosis of the entire thoracolumbar spine, either favorable or unfavorable.  

The Veteran's functional loss was considered. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  As noted above, the Veteran's back problems cause difficulties with some activities of daily living and result in problems with occupational functioning.  That said, and as discussed above, the Veteran's back pain does not result in incapacitating episodes as defined by regulation which warrant an increased rating.  The Veteran's restricted activities are mainly due to painful motion, which is already part of the consideration of his current 20 percent rating. 

The Board further finds that Veteran is not entitled to a separate rating for bowel or bladder impairment as there is no evidence that those symptoms are present.  The Board has remanded the issue of neurological abnormalities below.  

IV.  Extraschedular Consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected lumbar disc disease is inadequate.  Here, the Veteran's service-connected lumbar disc disease is manifested by signs and symptoms such as aching and sharp pain and intermittent limited ranges of motion.  These contentions do not rise to the level of an "exceptional picture."  Indeed, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, the rating schedule accounts for the Veteran's limited and painful movements.  Consequently, the available schedular evaluations are adequate to rate this disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for degenerative joint disease with hallux limitus of the left and right great toe and lumbar disc disease.  The Veteran has not alleged that his current service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the degenerative joint disease with hallux limitus of the left and right great toe and lumbar disc disease combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not raise the issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(There must be cogent evidence of unemployability in the record)(citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Indeed, the Veteran is currently gainfully employed. 


ORDER

Entitlement to an increased rating of 20 percent for lumbar disc disease with herniation at L5-S1 for the entire appellate time period is granted, subject to the laws and regulations controlling the award of monetary benefits.  


REMAND

Note (1) of the General Rating Formula for Diseases and Injuries of the Spine instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  The Veteran's lumbosacral spine disability is rated under Diagnostic Code 5243.  As discussed in detail above, the Veteran is experiencing additional neurological symptomatology (sciatica) that has been attributed to his service-connected spine disability.  However, there is insufficient medical evidence by which to rate it. 

Diagnostic Code 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy. Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

Accordingly, on remand, the Veteran should be afforded a VA examination to determine the extent of his associated lower extremity neurological complications.  Thereafter, the RO must consider whether a separate rating is warranted for any objective neurological abnormalities associated with the service-connected lumbar disc disease.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical professional to address any neurological diagnoses associated with the Veteran's lumbar spine disability and identify the location and specific nerve or nerves involved.  The examiner should further provide an assessment as to the severity of each manifestation, such as whether the Veteran experiences complete or incomplete paralysis and whether any incomplete paralysis is mild, moderate, moderately severe, or severe.  The electronic claims file should be reviewed by the examiner in conjunction with the examination.  

The examiner's attention is directed to August 2004 VA treatment records which show a diagnosis of sciatica and the Veteran's competent and credible reports of radiating pain.  

2.  After the development requested above has been completed to the extent possible as well as any other indicated development, the AOJ should readjudicate the claim on appeal.  The AOJ must consider whether a separate rating is warranted for any objective neurological abnormalities associated with the service-connected lumbosacral spine disability.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter the electronic claims should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


